DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed September 1, 2022.  Applicant’s September 1st amendment amended claims 1, 3, , 4, 7-9, 12, 15, 17, and 19.  Claims 1-20 are currently pending and allowed herein.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Drawings in the previous office action is withdrawn in response to Applicant's submission of corrected drawings.
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Pages 20 and 23, filed September 1, 2022, with respect to 35 U.S.C> 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 


ALLOWANCE
	The following is a notice of allowance in response to Applicant’s amendment filed September 1, 2022.  Currently Claims 1-20 are pending and are allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method for dynamic performance optimization, the system comprising a processor; and memory storing executable instructions, which, when executed by the processor cause to:  train a multivariate regression model and a classification model based on historical data to provide a first trained data model and a second trained model; receive, from a client device, a Key Performance Indicator (RPY) and a set of one or more initiatives related thereto over a network through a user interface for an active project having a predefined closure date, the KPI indicating 4 parameter used to measure a performance of the active project relative to preset metrics, the KPI being associated with a KPI period and a target
SPI value, wherein the KPI period includes a plurality of intervals and defines a tracking period
for the KPI; identify a relevant KPI cluster for the KPI from a plurality of KPI clusters defined based on
historical project data, the relevant KPI cluster including one or more KPIs and associated with a
cluster target value, wherein the KPI cluster is identified as relevant upon having a maximum number of key attributes among the plurality of KPI clusters being associated with  the KPI; forecast a future value of the KPI based on the first trained model, the future value corresponding to an end-period KPI value, wherein the future value is forecasted based on the key attributes of the KPI with at least one of a value of the KPI being precomputed at one of the plurality of intervals and a known valine of the same K Pl in the relevant KPI cluster after a duration equivalent to the KPI period; predict a possibility of failure of the K PI based on the second trained model to pre-classify the KPI, wherein the KPL is pre-classified as failure based on the KPI belonging to the list; categorize the KPI based on one of the future value and the pre-classification of the KPI, the categorization indicating a KPI benefit, the KPI being categorized as failure based on the failure value being less than the target KPI value after the KPI period, wherein the KPI categorized as the failure is added to the list for retraining the second trained model; retrain the second trained model based on the KPI being categorized as failure: recalibrate a parameter including at least one of the KP the KPI period, and the target KPI value based on the retrained second trained model by adjusting the parameter according to a set formula: and display a possibility of success obtained based on the recalibrated parameter as recited in independent Claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Creel et al., U.S. Patent No. 7366680 discloses a system and method for determining the potential success of a new project based on identified similar historical projects.
Miller, U.S. Patent Publication No. 20210390496 discloses a system and method for scoring, analyzing, classifying and benchmarking projects.
Venkataraman, U.S. Patent Publication No.  20180174066 discloses a system and method for predicating project status utilizing a trained prediction model.
Bhat, U.S. Patent No. 10929268 discloses a system and method for predicting software project metrics utilizing a trained machine learning model.
Sharma, U.S. Patent Publication No. 20130311968 discloses predictive analytics system and method for software development projects.
Prabha et al., U.S. Patent No. 10671352 /U.S. Patent Publication No. 20190155577 discloses a project health check system.
Clark et al., U.S. Patent No. 7822747 discloses a predictive analytics system for predicting project metrics.
Cantor 9251484 /U.S. Patent Publication No. 20130325763 discloses a system and method for predicting on time product delivery utilizing trained machine learning model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623